Acknowledgment
The amendment filed on May 16, 2022 responding to the Office Action mailed on February 15, 2020 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 9-13 and 16-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-13 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9 the prior art fails to disclose a flexible organic light emitting diode (OLED) module stacked structure, comprising: a substrate; a thin film transistor (TFT) array layer disposed on the substrate; an OLED element layer disposed on the TFT array layer; a thin film encapsulation layer disposed on the OLED element layer, the thin film encapsulation layer entirely covering the OLED element layer; a cover plate disposed at one end of the thin film encapsulation layer; and a foam layer disposed on one side of the substrate away from the TFT array layer, wherein the foam layer is made of a combination of foam, copper, and graphite, and an outer lead reinforcing plate is disposed on one side of the foam layer away from the substrate, and wherein the outer lead reinforcing plate, the foam layer, the substrate, the TFT array laver, the OLED element layer, the thin film encapsulation layer, and the cover plate are sequentially disposed from bottom to top; and a chip on film (COF) attached to the TFT array layer through an anisotropic conductive film (ACF) disposed between the COF and the TFT array layer.
Claims 10-13 and 16 depend directly or indirectly on claim 9 and are allowable on that basis.
Regarding claim 17 the prior art fails to disclose a manufacturing method of a flexible organic light emitting diode (OLED) module stacked structure, comprising steps as follows: S10: coating a glass plate with polyimide (PI) to form a substrate; S20: sequentially forming a thin film transistor (TFT) array layer, an OLED element layer, and a thin film encapsulation layer on the substrate; S30: removing the glass plate from the substrate; S40: adhering a protective film onto one side of the substrate away from the TFT array layer; S50: chamfering the substrate; S60: adhering a cover plate on one side of the substrate adjacent to the TFT array layer; S70: removing the protective film from the substrate; S80: adhering a foam layer onto one side of the substrate away from the TFT array layer; and S90: bending a bonding pad after adhering an outer lead reinforcing plate and a chip on film (COF) on one side of the foam layer away from the substrate.
Claims 18-20 depend directly or indirectly on claim 17 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893